            Case 1:21-cv-01162 Document 1 Filed 04/28/21 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

   NAACP LEGAL DEFENSE AND
   EDUCATIONAL FUND, INC.,
   40 Rector Street, 5th Floor
   New York, NY 10006
                           Plaintiff,
   v.                                                              Case No. 1:21-cv-01162

   OFFICE OF MANAGEMENT AND BUDGET,
   725 17th Street, NW
   Washington, DC 20503
                       Defendant.

       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF FOR
   VIOLATION OF THE FREEDOM OF INFORMATION ACT, 5 U.S.C. § 552, et seq.

       1.      The NAACP Legal Defense and Educational Fund, Inc. (“LDF” or “Plaintiff”)

brings this action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, et seq., as

amended, to obtain declaratory, injunctive, and other appropriate relief, requiring the U.S. Office

of Management and Budget (“OMB” or “Defendant”) to respond to a FOIA request that LDF sent

on October 5, 2020 (the “Request”) and to promptly disclose the requested records.

       2.      The Request seeks certain records concerning Executive Order 13950, entitled

“Executive Order on Combatting Race and Sex Stereotyping,” which was signed by President

Trump on September 22, 2020 (the “Executive Order” or “EO 13950”). See Decl. of Ajmel

Quereshi (hereinafter “Quereshi Decl.”), Ex. A (Request).

       3.      The Request seeks records concerning, inter alia: (a) “the creation, drafting,

development, or promulgation of the Executive Order,” including documents regarding seminars

and training materials expressly referenced in the Executive Order; (b) “requests made by or to

federal agencies seeking examples of diversity, racial sensitivity or other racial inclusivity

trainings conducted in the past three years that might be implicated by [the Executive Order], and



                                                1
            Case 1:21-cv-01162 Document 1 Filed 04/28/21 Page 2 of 11




the responses received from those agencies”; (c) the “financial impact of the Executive Order”;

(d) “expenditures necessary to implement the Executive Order”; (e) “the implementation of the

Executive Order”; and (f) “communications received in response to the Executive Order,”

including to the reporting hotline referenced in the Executive Order.

       4.         LDF has been following up with OMB’s FOIA Office about the Request for over

five months. Among these communications, in response to two separate e-mail inquiries from

LDF, OMB sent nearly identical e-mails on November 10, 2020 and February 2, 2021 stating, inter

alia, that “[t]he current status of your FOIA request is that we initiated a search for potentially

responsive documents and that your FOIA request is continuing to be processed.” On February 4,

2021, in response to another e-mail inquiry from LDF, OMB stated: “We expect to complete the

search for potentially responsive records by February 26, 2021.” OMB has not provided any

update or other communication since that date, nor has OMB provided any documents responsive

to the Request.

                                        BACKGROUND

       5.         The Trump administration took numerous steps to undermine efforts to foster

diversity and inclusion in the workplace. Among these, the September 22, 2020 Executive Order

struck at the heart of trainings and other forms of private speech in the workplace concerning

continuing manifestations of entrenched discrimination and bias against people of color, women,

and LGBTQ individuals. The Executive Order prohibited, inter alia, federal agencies and current

and prospective federal contractors and federal grant recipients from discussing or promoting

supposedly “divisive” concepts like systemic race and sex discrimination or implicit race and sex

biases. See EO 13950 §§ 2-6. In addition, the Executive Order required the heads of all federal

agencies to submit a report to OMB within 60 days listing all grant programs for which the agency




                                                2
             Case 1:21-cv-01162 Document 1 Filed 04/28/21 Page 3 of 11




may, as a condition of receiving such grant, require a certification of compliance with the

Executive Order. See id. § 5. The Executive Order also instructed the U.S. Department of Labor

to establish a “hotline and investigate complaints” of purported violations. Id. § 4(b).

       6.      Shortly after the Executive Order’s issuance, OMB published a Memorandum

entitled “Ending Employee Trainings that Use Divisive Propaganda to Undermine the Principle of

Fair and Equal Treatment for All,” which gave additional content to the Executive Order’s

directives. See Off. of Mgmt. & Budget, Exec. Off. of the President, OMB M-20-37 (Sept. 28,

2020). The Memorandum expanded on the Executive Order by highlighting terms such as “critical

race theory,” “white privilege,” “intersectionality,” “systemic racism,” “positionality,” “racial

humility,” and “unconscious bias” as key to identifying the “divisive” diversity training programs

targeted by the Executive Order. Id. at 2.

       7.      Although the current presidential administration repealed the Executive Order on

January 20, 2021 (see Executive Order 13985), disclosure of the records that LDF seeks through

this Action would serve the public interest because it would facilitate the public’s understanding

of the motivations for the Order and the extent to which OMB implemented the Executive Order,

among other things. Both pieces of knowledge would directly inform LDF’s efforts in that they

would reveal the degree to which additional action is needed to remedy the effects of the Order

and of other similar actions taken by the Trump Administration. Moreover, disclosure of these

records is necessary for LDF’s monitoring of the eradication of racial discrimination in workplaces

and other sectors of society, which LDF has monitored and litigated for over eight decades.

       8.      This Action is necessary because more than six months have elapsed since OMB

received the Request and OMB has failed to provide LDF with a determination of its compliance

with the Request despite myriad inquires. LDF repeatedly has attempted to communicate with




                                                 3
             Case 1:21-cv-01162 Document 1 Filed 04/28/21 Page 4 of 11




OMB to facilitate a response to LDF’s Request, but those efforts have been unavailing. OMB has

repeatedly indicated that it will produce a response promptly or by a date certain, and then has

inexplicably failed to provide the response promised.

                                        JURISDICTION

       9.      This Court has subject-matter jurisdiction over this Action and personal jurisdiction

over Defendant under 5 U.S.C. § 552(a)(4)(B), 5 U.S.C. § 701-706, and 28 U.S.C. § 1331.

                                             VENUE

       10.     Venue is proper in the United States District Court for the District of Columbia

pursuant to 5 U.S.C. §§ 552(a)(4)(B) and 28 U.S.C. § 1391(e), because a substantial portion of the

events giving rise to this action occurred in this District, and because Defendants maintain records

and information subject to the Request in this District.

                                            PARTIES

       11.     Plaintiff NAACP Legal Defense and Educational Fund, Inc. is a non-profit

501(c)(3) corporation established under the laws of the State of New York. LDF is the nation’s

oldest civil and human rights law organization, founded in 1940 by Thurgood Marshall, who later

became the first Black Associate Justice of the Supreme Court of the United States. Since its

inception, LDF has used legal, legislative, public education, and advocacy strategies to promote

full, equal, and active participation of African Americans in our country’s democracy. In

furtherance of its mission, LDF has worked for over eight decades to dismantle racial segregation

and ensure equal educational opportunities for all. LDF’s efforts to eliminate barriers for African

Americans across society have included seminal Supreme Court decisions related to a broad range

of racial justice issues, including employment discrimination, gender discrimination, and the

importance of workplace diversity. See, e.g., Lewis v. City of Chicago, 560 U.S. 205 (2010);




                                                 4
                Case 1:21-cv-01162 Document 1 Filed 04/28/21 Page 5 of 11




Phillips v. Martin Marietta Corp., 400 U.S. 542 (1971); Griggs v. Duke Power Co., 401 U.S. 424

(1971).

          12.    Defendant Office of Management and Budget is an office within the Executive

Office of the President of the United States and an agency within the meaning of 5 U.S.C. § 552(f).

OMB produces the President’s budget and ensures that agency programs, policies, and procedures

comply with the President’s policies. Pursuant to EO 13950, the heads of all federal agencies were

required to submit a report to OMB within 60 days of the issuance of that Executive Order listing

all grant programs for which the agency may, as a condition of receiving such grant, require a

certification of compliance with the Executive Order. See EO 13950 § 5. Additionally, in

September 2020, OMB issued guidance on federal agencies’ implementation and enforcement of

EO 13950. See Off. of Mgmt. & Budget, Exec. Off. of the President, OMB M-20-37 (Sept. 28,

2020).

                          THE FREEDOM OF INFORMATION ACT

          13.    Under the Freedom of Information Act, 5 U.S.C. § 552, et seq., all federal agency

records are accessible to the public, unless the government shows that they are specifically exempt.

The Supreme Court has explained that “[t]he basic purpose of FOIA is to ensure an informed

citizenry, vital to the functioning of a democratic society, needed to check against corruption and

to hold the governors accountable to the governed.” NLRB v. Robbins Tire & Rubber Co., 437

U.S. 214, 242 (1978); see also Dep’t of Air Force v. Rose, 425 U.S. 352, 361 (1976) (“[D]isclosure,

not secrecy, is the dominant objective of the Act.”). Thus, the Supreme Court has recognized a

presumption in favor of disclosure, with the burden falling on the government agency to justify

any nondisclosure. See, e.g., U.S. Dep’t of Justice v. Reporters Comm. for Freedom of Press, 489

U.S. 749, 755 (1989) (“If an agency improperly withholds any documents, the district court has




                                                 5
             Case 1:21-cv-01162 Document 1 Filed 04/28/21 Page 6 of 11




jurisdiction to order their production. Unlike the review of other agency action that must be upheld

if supported by substantial evidence and not arbitrary or capricious, the FOIA expressly places the

burden on the agency to sustain its action.”) (internal quotation marks omitted).

       14.     The Freedom of Information Act imposes certain time limits on government

agencies to ensure that FOIA requests are not neglected. An agency is required to make a

determination as to whether it will comply with a FOIA request within 20 working days of

receiving the request. See 5 U.S.C. § 552(a)(6)(A)(i). Likewise, an agency is required to make a

determination on an appeal within 20 working days of receiving the appeal.                  See id.

§ 552(a)(6)(A)(ii). Agencies are prohibited from tolling the 20-day response period for FOIA

requests except through (1) a single query to the requester regarding the substance of the request;

or (2) communications with the requester regarding fee assessment. See id. § 552(a)(6)(A). While

an agency may extend the 20-day period due to “unusual circumstances,” this extension is limited

to an additional ten working days. Id. § 552(a)(6)(B).

                         LDF’S REQUESTS AND OMB’S RESPONSES

       15.     On October 5, 2020, LDF sent the Request to OMB’s FOIA Officer via e-mail and

certified mail. See Quereshi Decl., Ex. A; see also Quereshi Decl., Ex. B (LDF’s e-mail

transmitting the Request to OMB’s FOIA Office).

       16.     Also on October 5, 2020, OMB FOIA Officer Dionne Hardy sent an e-mail to LDF

attorney Ajmel Quereshi confirming receipt of the Request and stating: “Your request has been

logged in and is being processed. For your reference, the OMB FOIA number is 2021-003.”

Quereshi Decl., Ex. C.

       17.     On November 9, 2020, Mr. Quereshi sent an e-mail to Ms. Hardy about the status

of the Request, stating: “OMB’s response to the FOIA request below was due within 20 business




                                                 6
                 Case 1:21-cv-01162 Document 1 Filed 04/28/21 Page 7 of 11




days. Accordingly, we expected a response by November 2, 2020, but have not received

one. Please provide an update on the status of the response to the request and, in particular, if a

response has been provided.” Quereshi Decl., Ex. D.

           18.    On November 10, 2020, OMB’s FOIA Office replied to Mr. Quereshi’s e-mail,

stating:

                  Thank you for your status inquiry regarding the Freedom of
                  Information Act (FOIA) request submitted to the Office of
                  Management and Budget (OMB) and assigned tracking number
                  2021-003. The current status of your FOIA request is that it has
                  been assigned to a team member to perform a search for potentially
                  responsive documents.

                  We ask for your patience as we continue to process your FOIA
                  request. Please be advised that OMB is experiencing a significant
                  backlog of FOIA requests and we are doing our best to respond to
                  each request as quickly as possible in the order they are
                  received. Toward that end, please note that there are several
                  hundred FOIA requests ahead of yours in our backlog queue. We
                  appreciate your understanding and patience.

Quereshi Decl., Ex. E.

           19.    On December 16, 2020, Mr. Quereshi sent another e-mail to OMB’s FOIA Office

to inquire about the status of OMB’s response to the Request, stating: “It has now been nearly 2.5

months since LDF sent the FOIA request referenced below. Please provide an update on the status

of OMB’s response to the request.” Quereshi Decl., Ex. F.

           20.    Having received no response to his December 2020 communication, on February

1, 2021, Mr. Quereshi sent another e-mail to OMB’s FOIA Office stating: “I write to seek a status

update regarding the abovementioned FOIA request, filed more than 3.5 months ago. LDF has yet

to receive a response to this request. Please provide a response to this request or indicate when a

response will be forthcoming by the close of business on February 8, 2020. If we have not received

a response by this time, we will seek appropriate judicial relief.” Quereshi Decl., Ex. G.



                                                  7
             Case 1:21-cv-01162 Document 1 Filed 04/28/21 Page 8 of 11




       21.    On February 2, 2021, OMB’s FOIA Office sent an e-mail response nearly identical

to that which it had provided on November 10, 2020:

              The Office of Management and Budget (OMB) received your status
              inquiry. The current status of your FOIA request is that we initiated
              a search for potentially responsive documents and that your FOIA
              request is continuing to be processed. We ask for your patience as
              we process your FOIA request. OMB is experiencing a significant
              backlog of FOIA requests and we are doing our best to respond to
              each request as quickly as possible in the order they are
              received. Toward that end, please note that there are several
              hundred FOIA requests ahead of yours in our backlog queue. We
              hope this information is helpful and appreciate your understanding
              as OMB works through its backlog of FOIA requests.

Quereshi Decl., Ex. H.

       22.    Later that day, Mr. Quereshi replied to OMB’s FOIA Office, stating: “Thanks for

your email. Please provide a date by which you expect to have completed your search and produce

the documents requested. We appreciate the Office’s search, but it is unclear what progress has

been made since an identical email was sent in early November.” Quereshi Decl., Ex. I.

       23.    On February 4, 2021, OMB’s FOIA Office sent an e-mail to Mr. Quereshi

representing: “We expect to complete the search for potentially responsive records by February

26, 2021.” Quereshi Decl., Ex. J.

       24.    Mr. Quereshi replied that same day, stating: “Thank you. We look forward to

OMB’s response.” Quereshi Decl., Ex. K.

       25.    Since February 4, 2021, however, LDF has not received any update or other

communication from OMB.

       26.    As of the filing of this Complaint, and notwithstanding OMB’s representation that

it “expect[ed] to complete the search for potentially responsive records by February 26, 2021,”

Quereshi Decl., Ex. J, OMB has not notified LDF of a determination as to whether it will comply




                                               8
             Case 1:21-cv-01162 Document 1 Filed 04/28/21 Page 9 of 11




with the Request at any point in the near future (nor has OMB provided any documents in response

to the Request).

       27.     Because OMB failed to make a determination of its compliance with the Request

within the 20-business-day time limit provision of FOIA, 5 U.S.C. § 552(a)(6)(A)(i), LDF is

deemed to have exhausted its administrative remedies. See 5 U.S.C. § 552(a)(6)(C)(i) (“Any

person making a request to any agency for records under paragraph (1), (2), or (3) of this subsection

shall be deemed to have exhausted his administrative remedies with respect to such request if the

agency fails to comply with the applicable time limit provisions of this paragraph.”). Although

FOIA typically requires completion of an agency’s appeals process before one can seek judicial

relief, “[i]f the agency does not make a “determination” within the relevant statutory time period,

the requester may file suit without exhausting administrative appeal remedies.” Citizens for

Responsibility & Ethics in Washington v. Fed. Election Comm’n (“CREW”), 711 F.3d 180, 185

(D.C. Cir. 2013). An agency “determination” involves the agency collecting and examining the

requested documents, and then informing the requesting organization of items to be produced and

withheld. Id. at 186. In CREW, the court found that CREW was “deemed to have exhausted its

administrative appeal remedies,” where the Federal Election Commission failed to “make and

communicate a ‘determination’” within the statutory time period. Id. at 190. Likewise here, LDF

is deemed to have exhausted its administrative remedies under the statute and an administrative

appeal is not necessary because OMB has failed to provide LDF with a determination on the

Request within the time limit set by 5 U.S.C. § 552(a)(6)(A)(i).

                                             CLAIMS

             Count I: Violation of FOIA for Failure to Provide a Determination
                                  Within 20 Business Days

       28.     Plaintiff repeats and re-alleges the allegations contained in the preceding



                                                 9
                Case 1:21-cv-01162 Document 1 Filed 04/28/21 Page 10 of 11




paragraphs.

          29.     Within 20 days (excepting Saturdays, Sundays, and legal public holidays) after

receiving the Request under FOIA, Defendant has a legal duty to determine whether it will comply

with the Request and to notify the requester immediately of the agency’s determination and the

reasons for that determination.

          30.     Defendant’s failure to determine whether to comply with the Request within 20

business days after receiving it violates FOIA, 5 U.S.C. § 552(a)(6)(A)(i), and applicable

regulations promulgated thereunder.

                Count II: Violation of FOIA for Failure to Make Records Available

          31.     Plaintiff repeats and re-alleges the allegations contained in the preceding

paragraphs.

          32.     Plaintiff has a legal right under FOIA to obtain the specific agency records

requested on October 5, 2020, and Defendant has identified no legal basis to refuse to make the

requested records promptly available to Plaintiff and the public.

          33.     Defendant’s failure to promptly make available the records sought by the Request

violates FOIA, 5 U.S.C. § 552(a)(3)(A), and applicable regulations promulgated thereunder.

          34.     On information and belief, Defendant currently has possession, custody, or control

of the requested records.

                                     REQUEST FOR RELIEF

                  WHEREFORE, Plaintiff respectfully requests that the Court award the following

relief:




                                                  10
            Case 1:21-cv-01162 Document 1 Filed 04/28/21 Page 11 of 11




       A.      Declare that Defendant violated FOIA by failing to determine whether to comply

with the Request within 20 business days and by failing to notify Plaintiff immediately thereafter

of such determination and the reasons for that determination;

       B.      Declare that Defendant violated FOIA by unlawfully withholding the requested

records;

       C.      Order Defendant to immediately disclose the requested records and make copies

immediately available to Plaintiff without charge for any search or duplication fees;

       D.      Award Plaintiff its reasonable costs and attorneys’ fees; and

       E.      Award such other relief as this Court may deem just and proper.



Dated: April 28, 2021
                                                     Respectfully submitted,

                                                     /s/ Ajmel Quereshi
                                                     Ajmel Quereshi (D.C. Bar No. 1012205)
                                                     NAACP LEGAL DEFENSE AND
                                                     EDUCATIONAL FUND, INC.
                                                     700 14th Street N.W., Ste. 600
                                                     Washington, DC 20005
                                                     Tel: (202) 682-1300
                                                     Fax: (202) 682-1312
                                                     aquereshi@naacpldf.org

                                                     Janai Nelson*
                                                     Jin Hee Lee*
                                                     Amber Koonce*
                                                     NAACP LEGAL DEFENSE AND
                                                     EDUCATIONAL FUND, INC.
                                                     40 Rector St., 5th Floor
                                                     New York, NY 10006
                                                     Tel.: (212) 965-2200
                                                     Fax.: (212) 226-7592

                                                     Counsel for Plaintiff

                                                     * Pro hac vice application forthcoming



                                                11
